Dismissed and Opinion filed May 22, 2003








Dismissed and Opinion filed May 22, 2003.
 
                                                                              
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00483-CR
____________
 
BRIAN KEITH MCMAHON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 339th District Court
Harris County, Texas
Trial
Court Cause No. 740,960
 

 
M
E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
murder and sentenced to life in prison on December 9, 1997.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until April 21, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal that complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 22, 2003.
Panel consists of Justices Yates,
Hudson and Frost.
Do Not Publish C Tex. R.
App. P. 47.2(b).